DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 03/10/2021.  Claims 1 and 8 have been amended.  Claims 5 and 13 have been canceled.  No claims have been newly added.  Accordingly, claims 1-4, 6, 8-12, and 15-20 are currently pending and are examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sound providing unit”, “signal receiving unit”, “comparing unit”, “enabling unit”, “inactivity determining unit”, and “entry determining unit” in claims 8-12, 15-17, and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “unit” linked by the transition phrases “sound providing”, “signal receiving”, “comparing”, “enabling”, “inactivity determining”, and “entry determining”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 8-12, 15-17, and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Sound providing unit” – see ¶58 “a loudspeaker 21”.
2) “Signal receiving unit” – see ¶20 “microphones”.
3) “Comparing unit” – the same description as the communication determining unit above.
4) “Enabling unit” – the same description as the communication determining unit above.
5)  “Inactivity determining unit” – the same description as the communication determining unit above.
6) “Entry determining unit” – the same description as the communication determining unit above.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Link, II et al. (US 2019/0047511 A1, hereinafter “Link”) in view of Taylor et al. (US 2012/0263020 A1, hereinafter “Taylor”). 

Regarding claim 1, Link discloses a method performed by a within-vehicle-confirming system on-board a vehicle for, prior to enabling an operator in possession of a key device to initiate a passive start of the vehicle, establishing that the key device is within an interior of the (See FIG. 5, step 515 “Detect trigger signal or trigger event” and ¶35 “Upon detection of a trigger signal, for example the UE detects the presence of vehicle control unit 4 by detecting a Bluetooth signal/beacon emanating from the vehicle control unit 4”), the method comprising: providing a vehicle sound signal within the interior of the vehicle (See FIG. 5, step 525 “Transmit operational request message signal from an analogue transducer or component”.  See also ¶35, “tone signal 20”), wherein providing comprises providing a randomly generated vehicle sound signal within the vehicle (See ¶35, which describes the vehicle message as an ultrasonic signal, which may include cryptographic information that may be used as input to an algorithm, wherein the input information may include a generated random value.  Given that this generated random value is communicated via sound, it reads on the instant limitation as a randomly-generated sound signal, under the broadest reasonable interpretation given to the instant limitation.  See the Response to Arguments section below for further discussion.); receiving from the key device a key device signal via a secure communication link (See FIG. 5, step 550 “Transmit the vehicle permission message to a vehicle control unit of the vehicle”), the key device signal being derived from the vehicle sound signal detected by one or more sensors associated with the key device (See FIG. 5, step 530 “Detect and receive the operational request signal with a UE”); comparing the vehicle sound signal with the key device signal (See FIG. 5, step 555 “Authenticate vehicle permission message”.), and enabling a passive start of the vehicle when the key device signal matches the vehicle sound signal (See ¶52 “At step 555 , the vehicle control unit that transmitted that vehicle operational request message at step 525 receives and authenticates the vehicle operation permission message based on the vehicle permission cryptographic information contained therein”, and FIG. 5, step 555 “perform requested operation”, and ¶35 “command messages that may cause the control unit 4 to cause operational changes of the vehicle (e.g., starting a vehicle’s engine)”).
Link does not expressly disclose wherein comparing comprises comparing a time signature of a first received sound signal with a time signature of a second received sound signal or comparing a frequency domain signature of the first received sound signal with a frequency domain signature of the second received sound signal, and wherein the comparing results in a time signature of the second received sound signal matching the time signature of the first received sound signal or the frequency domain signature of the second received sound signal matching the frequency domain signature of the first received sound signal.  However, Taylor, in the same field of invention, discloses these limitations (See  ¶60 “A domain transformation operation can be applied in some examples to transform the audio signals from the time-domain to the frequency domain.  The audio signals are then subsequently compared in the frequency domain rather than the time domain.”  See also ¶64 “The output of the correlation calculations is a set of values that indicates the degree of similarity between the audio signal from the mobile device 108 and the audio signals from each of the further microphones... a correlation value can also be set, such that the mobile device is determined to be in proximity to one or more further microphones for which the degree of correlation exceeds the threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Link with those of Taylor in order to compare the frequency domain signature of sound signals issued by a key and a vehicle in order to enable ignition of the vehicle.  The disclosure of Taylor compares two received audio signals in order to determine whether the microphones that received the signals are in proximity with Link discloses a vehicle and a key, wherein each makes sound signals that are analyzed.  Taylor is being used solely for the comparison and matching of those sound signals.  Since Taylor discloses a frequency domain analysis that is used to determine whether two devices are in proximity with each other, and Link discloses a method for a vehicle and key to share authentication signals prior to enabling a start of a vehicle, it would have been obvious to one of ordinary skill in the art to combine these inventions.  By doing so, one of ordinary skill in the art would have devised a secure method for confirming that two devices are in proximity with each other, thereby confirming that the passive start of a vehicle should be permitted.

Regarding claim 2, modified Link discloses the method according to claim 1 further comprising: determining that a driving means of the vehicle is inactive (See ¶37 “The vehicle control unit may have been programmed to automatically generate a vehicle operational request message upon discovering the presence of a UE after a predetermined absence period has occurred, during which period the vehicle has been off and during which period the UE has not been paired with the vehicle control unit.”); and determining with support from one or more sensors associated with the vehicle, that an operator is deemed to be entering, or has entered, the vehicle (See ¶37 “…detecting the UE beacon, vehicle device 4 may also determine a trigger event as occurring when a user has operated a vehicle operational component, for example by depressing the brake pedal as discussed above, by operating a door open mechanism such as a handle or button, by operating a door lock mechanism…”  See also “trigger event” 515.).  

modified Link discloses the method according to claim 2 wherein the one or more sensors associated with the vehicle comprise one or more door status sensors to detect opening and closing of a door of the vehicle, the determining that an operator is deemed to be entering, or has entered, the vehicle then further comprises determining with support from the one or more door status sensors, that a door of the vehicle has been opened and subsequently closed (See ¶37 “…detecting the UE beacon, vehicle device 4 may also determine a trigger event as occurring when a user has operated a vehicle operational component, for example by depressing the brake pedal as discussed above, by operating a door open mechanism such as a handle or button, by operating a door lock mechanism…”  See also “trigger event” 515.).  

Regarding claim 4, modified Link discloses the method according to claim 1, wherein the vehicle sound signal comprises an audio signal or an ultrasound signal, or wherein the sound signal detected by the key device comprises an audio signal or an ultrasound signal (See ¶¶14-15 “UE may generate a permission message in response to a request message it receives, perhaps as an audio signal… In an aspect, the vehicle operational request signal is an audio signal”, and ¶35 “The vehicle operation request message may be generated and broadcast from a speaker 18 as an ultrasonic signal…”, and ¶40 “the ultrasonic vehicle operation permission signal may be transmitted by an audio modem…”).  

Regarding claim 6, modified Link discloses the method according to claim 1 wherein the providing a vehicle sound signal within the vehicle is performed so that the vehicle sound signal has a duration greater than a predetermined minimum threshold (See ¶37 “The vehicle operational message included in the vehicle operational request message signal may include a NONCE value, which may be a 32 bit value, or other bit-length.  At a very minimum, it is clear that the method of Link provides a sound signal that is greater than zero units in duration, zero would be considered the predetermined minimum threshold).

Regarding claim 8, Link discloses a within-vehicle-confirming system configured to be on-board a vehicle, the within-vehicle-confirming system configured for, prior to enabling an operator in possession of a key device to initiate a passive start of the vehicle, establishing that the key device is within an interior of the vehicle (See FIG. 5, step 515 “Detect trigger signal or trigger event” and ¶34 “This aspect provides assurance that a UE device that may respond to a vehicle request message is actually inside the cabin of the vehicle.”), the within-vehicle-confirming system comprising: P2293US00a sound providing unit configured to provide a vehicle sound signal within the interior of the vehicle (See FIG. 5, step 525 “Transmit operational request message signal from an analogue transducer or component”), the vehicle sound signal having a duration of time greater than a predetermined minimum threshold (See ¶37 “The vehicle operational message included in the vehicle operational request message signal may include a NONCE value, which may be a 32 bit value, or other bit-length.  At a very minimum, it is clear that the method of Link provides a sound signal that is greater than zero units in duration, zero would be considered the predetermined minimum threshold); a signal receiving unit configured to receive from the key device a key device signal via a secure communication link (“control unit 4” or “telematics control unit (TCU)”), the key device signal being derived from a vehicle sound signal detected by one or more sensors associated with the key device (See FIG. 5, step 530 “Detect and receive the operational request signal with a UE”); a comparing unit (“control unit 4”) configured to compare the vehicle sound signal with the key device signal (See FIG. 5, step 555 “Authenticate vehicle permission message”.); and an enabling unit (“control unit 4”) configured to enable a start of the vehicle when the key device signal matches the vehicle sound signal (See ¶52 “At step 555 , the vehicle control unit that transmitted that vehicle operational request message at step 525 receives and authenticates the vehicle operation permission message based on the vehicle permission cryptographic information contained therein”, and FIG. 5, step 555 “perform requested operation”, and ¶35 “command messages that may cause the control unit 4 to cause operational changes of the vehicle (e.g., starting a vehicle’s engine)”).  
Link does not expressly disclose wherein comparing unit is configured to compare a time signature of a first received sound signal with a time signature of a second received sound signal or comparing a frequency domain signature of the first received sound signal with a frequency domain signature of the second received sound signal, and wherein the comparing results in a time signature of the second received sound signal matching the time signature of the first received sound signal or the frequency domain signature of the second received sound signal matching the frequency domain signature of the first received sound signal.  However, Taylor discloses these limitations (See  ¶60 “A domain transformation operation can be applied in some examples to transform the audio signals from the time-domain to the frequency domain.  The audio signals are then subsequently compared in the frequency domain rather than the time domain.”  See also ¶64 “The output of the correlation calculations is a set of values that indicates the degree of similarity between the audio signal from the mobile device 108 and the audio signals from each of the further microphones... a correlation value can also be set, such that the mobile device is determined to be in proximity to one or more further microphones for which the degree of correlation exceeds the threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Link with those of Taylor in order to compare the frequency domain signature of sound signals issued by a key and a vehicle in order to enable ignition of the vehicle.  The disclosure of Taylor compares two received audio signals in order to determine whether the microphones that received the signals are in proximity with each other.  Link discloses a vehicle and a key, wherein each makes sound signals that are analyzed.  Taylor is being used solely for the comparison and matching of those sound signals.  Since Taylor discloses a frequency domain analysis that is used to determine whether two devices are in proximity with each other, and Link discloses a method for a vehicle and key to share authentication signals prior to enabling a start of a vehicle, it would have been obvious to one of ordinary skill in the art to combine these inventions.  By doing so, one of ordinary skill in the art would have devised a secure method for confirming that two devices are in proximity with each other, thereby confirming that the passive start of a vehicle should be permitted.

Regarding claim 9, modified Link discloses the within-vehicle-confirming system according to claim 8 further comprising: an inactivity determining unit (“control unit 4”) configured to determine that a driving means of the vehicle is inactive (¶46 “The vehicle control unit may have been programmed to automatically generate a vehicle operational request message upon discovering the presence of a UE after a predetermined absence period has occurred , during which period the vehicle has been off and during which period the UE has not been paired with the vehicle control unit.”); and an entry determining (“control unit 4”) configured to determine with support from one or more sensors associated with the vehicle, that an operator is deemed to be entering, or has entered, the vehicle (See ¶37 “…detecting the UE beacon, vehicle device 4 may also determine a trigger event as occurring when a user has operated a vehicle operational component, for example by depressing the brake pedal as discussed above, by operating a door open mechanism such as a handle or button, by operating a door lock mechanism…”  See also “trigger event” 515.).  

With respect to claim 10, all the limitations have been analyzed in view of claims 3, 8, and 9, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claims 3, 8, and 9; therefore, claim 10 is rejected over the same rationale as claims 3, 8, and 9.  

With respect to claim 11, all the limitations have been analyzed in view of claims 4 and 8, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 4 and 8; therefore, claim 11 is rejected over the same rationale as claims 4 and 8.

With respect to claim 12, all the limitations have been analyzed in view of claims 5 and 8, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claims 5 and 8; therefore, claim 12 is rejected over the same rationale as claims 5 and 8.

modified Link discloses the within-vehicle-confirming system according to claim 8 wherein the sound providing unit, the signal receiving unit, the comparing unit, or the enabling unit comprises one or more processors (See ¶27 “Control unit 4 may include an ECM, and may include TCU circuitry that may be used to facilitate telematics services… The TCU circuitry may also be configured for receiving and processing wireless signals that may include operation requests signals from the long - range wireless communication network.”  It is well known in the art that vehicle electronic control units and telematics control units comprise one or more processors).

With respect to claim 16, all the limitations have been analyzed in view of claims 8 and 15 and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 8 and 15; therefore, claim 16 is rejected over the same rationale as claims 8 and 15.

Regarding claim 17, modified Link discloses a vehicle comprising the within-vehicle-confirming system according to claim 8 (See FIG. 1, “vehicle” 2).

With respect to claim 19, all the limitations have been analyzed in view of claims 18 and 8, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 18 and 8; therefore, claim 19 is rejected over the same rationale as claims 18 and 8.

modified Link discloses the method according to claim 1 further comprising determining that there is a secure communication link between the vehicle and the key device (See FIG. 5, step 510 “Pair vehicle device with UE and store unique information that is unique to the particular pairing transaction”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Link, in view of Taylor, and in further view of Yoshizawa et al. (US 2014/0215567 A1, hereinafter “Yoshizawa”).

	Regarding claim 18, modified Link discloses the method according to claim 1 further comprising providing the key device, via the secure communication link, information pertaining to the vehicle sound signal5Serial No. 16/108,156Atty. Dkt. No. VCC0492PUSA Reply to Office Action of January 29, 2020before providing the vehicle sound signal within the interior of the vehicle (See ¶39 “The cryptographic input information may be generated at least partially based on cryptographic information, such as keys, that may have been shared during an initial pairing of UE 6 and vehicle device 4.”  The Examiner understands that “pairing” establishes a secure communication link, and the sharing of keys would be performed before subsequent communication between the UE and the vehicle device meant to start the vehicle.).  
	Modified Link does not expressly disclose wherein the information pertaining to the vehicle sound signal comprises a duration of the sound signal or a modulation frequency of the sound signal.  However, Yoshizawa, in the same field of invention, discloses this limitation (See at least ¶¶15-20, wherein a setting part sets transmission frequencies that are pre-shared with the key so that both the vehicle and the key save information regarding the set frequencies of future authentication signals.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Link with those of Yoshizawa in order to pre-share frequency information with a key device such that the key device and the vehicle device will emit signals of matching frequency when they are prompted to emit such signals.  This type of pre-sharing of frequency information is at the heart of the disclosure of Yoshizawa, and it would have been obvious to combine these features with those of the method of Link in order to develop a method that provides a simple, fast, and secure means for authenticating the key associated with a vehicle so that a user of the key could enable starting of the vehicle.

Response to Arguments
The 35 U.S.C. 112(b) rejections in the non-final rejection dated 12/17/2020 have been withdrawn in light of the amendments.
Applicant’s arguments filed on 03/10/2021 (pages 6-11 of the Remarks) have been carefully considered, but they were not found to be persuasive for at least the following reasons.
	On page 7 of the Remarks, the Applicant states that Link does not teach providing a randomly generated vehicle sound signal within the vehicle.  The Examiner respectfully disagrees.  The Applicant is correct to state that Link discloses a random value for use as a cryptographic seed, or cryptographic input for a cryptographic algorithm.  The Examiner understands this input to be a sound, that is random, that is generated by the vehicle.  

	Furthermore, claim 1 recites this “randomly generated vehicle sound signal” only once.  It is not clear whether the method of claim 1 or associated dependent claims uses this random signal further, or whether the method uses the “vehicle sound signal”, which may not be random, as recited elsewhere in the claim.
	On pages 8 and 9 of the Response, the Applicant states that Link does not disclose a vehicle sound signal having a duration of time greater than a predetermined minimum threshold.  The Examiner respectfully disagrees.  Giving this claim limitation its broadest reasonable interpretation, the predetermined minimum threshold duration could be considered zero.  Link clearly discloses non-zero signal durations.  Applicant’s specification describes a threshold that may be adjustable, may be further arbitrarily set, and may be, for example, 10 milliseconds or 100 milliseconds.  Since the threshold length is not specified in the claims, the Examiner considers it reasonable to interpret this limitation wherein the threshold is 0 milliseconds.

	Conclusion	
	Boss et al. (US 2015/0271601 A1) is included on form PTO-892 because it teaches methods and systems for accessing vehicles using security protocols featuring unique inaudible sound signatures.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669